Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a method for detecting injection explicit in a networked   computing environment, classified in H04L63/1416.
II. Claim 16, drawn to a method for linking events generated by a web application  agent and an operating system monitoring agent, classified in G06F16/24537.
III. Claim 17, drawn to a method for correlating transaction components of a  transaction that calls a different process without header decoration, classified in G06F16/24553.
3.	The inventions are independent or distinct, each from the other because: Inventions I, II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions Iack the same or corresponding special technical features for the following reasons: the special technical feature of the Group I invention: detecting injection exploits in a networked computing environment, the method comprising: 
using a collector server, monitoring web applications that are executing and detecting when an execution function is received over a network and invoked, where an execution function is a function that accepts external free-form data values; detecting malicious code by: generating a model of legitimate behavior subsequent to invocation of the execution function; comparing actual behavior to the model of legitimate behavior; and generating an alert when the actual behavior deviates from the model of legitimate behavior and validating whether the deviation of the actual behavior is due to one or more functions that accept external input, by a collector server as claimed therein is not present in the invention of Groups II and III. The special technical feature of the Group II invention: linking events generated by a web application agent and an operating system
monitoring agent, the method comprising: capturing a web application transaction by creating a graph that originates at an entry point event identifier (ID) using an application agent on a sensor server; invoking a system process at the exit point and capturing the process identifier (PID) of the processes that are spawned as a result using the application agent on the sensor server; sending a process event comprising the PID and transaction data about the web application transaction from the sensor server to a collector server; querying for the current UUID created by the process monitor for the PID when the process event is received by the collector server; applying the retrieved UUID for the subprocess as a new attribute to the entry point event for the web application transaction; and querying for entry point events having the same UUID to continue tracing into web application transactions as claimed in the invention of Groups I and III.  The special technical feature of the Group III invention: correlating transaction components of a transaction that calls a different process without header decoration, the method comprising: identifying and tracking a publisher side of a transaction in an electronic publisher-subscriber system having an asynchronous external trace decoration mechanism; assigning a unique identifier (ID) and sending trace information of the publisher side of the transaction to a collector system and cache the ID; sending the unique ID and a message ID obtained by a publisher to the collector system when an application callback is invoked with the message ID; identifying and tracing a subscriber side of the transaction and extracting the message ID; sending trace information of the subscriber side of the transaction with the message ID to the collector system; and the entry point event for the web application transaction; and querying for entry point events having the same UUID to continue tracing into web application transactions correlating the trace information of the publisher side of the transaction and the trace information of the subscriber side of the transaction using the message ID as claimed therein is not resent in the Invention of Groups I or II.



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465